UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25SEC File Number000-55346NOTIFICATION OF LATE FILINGCUSIP Number23126J208 (Check One): x Form 10-K¨ Form 20-F¨ Form 11-K¨ Form 10-Q¨ Form 10-D¨ Form N-SAR¨ Form N-CSRFor period ended: December 31, 2015 ¨ Transition Report on Form 10-K¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the transition period ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:PART I—REGISTRANT INFORMATIONCÜR Media, Inc. Full Name of Registrant 2217 New London Turnpike Address of Principal Executive Office (Street and Number)South Glastonbury, CT 06073 City, State and Zip Code PART II—RULE 12b-25(b) and (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; andx(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.Not applicable.PART III—NARRATIVEState below in reasonable detail the reason why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed)The registrant is unable to file its Annual Report on Form 10-K for the fiscal year ended December 31, 2015 (the "Report") by the prescribed date of March 30, 2016, without unreasonable effort or expense, because the registrant needs additional time to complete certain disclosures and analyses to be included in the Report. In accordance with Rule 12b-25 promulgated under the Securities Exchange Act of 1934, as amended, the registrant intends to file its Report on or prior to the fifteenth calendar day following the prescribed due date.PART IV—OTHER INFORMATION (1) Name and telephone number of person to contact with regard to this notification. Eric C. Mendelson (212) 259-7300(Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).x Yes ¨ No(3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?x Yes ¨ NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made.See Annex A, attached. 2CÜR Media, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned heretofore duly authorized. Date: March 30, 2016By:/s/ Thomas BrophyThomas BrophyPresident and Chief Executive Officer 3Annex AThe registrant has not yet finalized its financial statements for the fiscal year ended December 31, 2015. Therefore, the registrant is unable to quantify the anticipated changes in its results of operations at this time. However, based on information currently available to the registrant, the registrant believes the earnings statements to be included in the subject report will reflect a significant increase in the registrant's net loss, as compared to the corresponding period for the last fiscal year. This anticipated change is primarily the result of increases in wages, taxes and benefits related to product development.3
